COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
                                                                   No. 08-08-00284-CV
 IN THE MATTER OF S.J.C., A                        §
                                                                      Appeal from the
 JUVENILE.                                         §
                                                                    65th District Court
                                                   §
                                                                 of El Paso County, Texas
                                                   §
                                                                      (TC# 08,00075)
                                                   §

                                            OPINION

        In this juvenile proceeding, the child’s mother appeals a finding that she contributed to her

son’s delinquency, urging that the evidence was insufficient to support that conclusion. The State

initially responded on the merits. In a supplemental brief, the State now urges that this issue is moot,

as the juvenile has completed his term of probation. Finding that the issue falls within the collateral

consequences exception to the mootness doctrine, we address the merits of the appeal. We conclude

that the evidence is legally insufficient to support the challenged finding, and we therefore reverse

the judgment as to that finding only.

                                               FACTS

        S.J.C. was charged by petition with engaging in delinquent conduct in the form of marking

with indelible marker on a bathroom sink, mirrors and tile walls in violation of TEX . PEN . CODE

ANN . § 28.08. An attorney was appointed to represent the child, and with his attorney’s concurrence

the child agreed to a hearing before the juvenile court referee without a jury. The child pleaded true

to committing the offense of graffiti misdemeanor both in open court and by written waiver,

stipulation and admission.
       In her predisposition report, juvenile probation officer Dora Rodarte noted that the child’s

mother was a substitute teacher for El Paso I.S.D., and the father had not been in contact with the

child for many years. The mother has no criminal history. She attended a PEACE meeting on

August, 11, 2008. The child participated in school band and swim team and attended church with

his mother on Wednesdays and Sundays. He had no curfew because he rarely went out, but when

he did his mother would drive him to and from the event. It was the probation officer’s opinion that

the mother had not contributed to the child’s delinquent behavior, as the mother made sure the

juvenile was involved in positive activities and maintained contact with school officials. The officer

noted that the delinquent behavior was attributable to negative associations and peer pressure.

       A disposition hearing was held on August 27, 2008, before juvenile court referee Richard

Ainsa. The predisposition report was entered in evidence at the hearing. Officer Rodarte testified

that she believed that the child was in need of rehabilitation, and recommended that he be placed on

supervised probation with a 5 p.m. curfew until he turned 18, with a review hearing in four months.

Rodarte testified that the child had committed the grafitti offense because he wanted to be accepted

into the “Crazy Azz Tagging Crew” (which she noted was not a gang). At home, the child’s mother

reported no problems with the child other than some “talking back” the year before, which was no

longer a problem. The child complied with his mother’s rules and did chores such as pulling weeds,

cleaning his room and throwing out trash. Sometimes he would question these rules, but he did

comply. Officer Rodarte further stated that the mother was able to provide proper control and

supervision. She did not believe that the mother had contributed to the delinquency.

       Officer Rodarte further testified that, in a conversation before the hearing, she had

recommended to the mother that she be evaluated at El Paso MHMR, and the mother responded that

if she was going to go then the child had to go too. Ms. Rodarte asked if there were any problems,
to which the mother replied, “Well, I’m the mother and there are a lot of problems.” Upon hearing

that statement, the mother (in the courtroom but not on the witness stand) stated, “No, I didn’t say

that.” The referee admonished her not to speak out of turn. Later in Rodarte’s testimony, she

explained her reason for recommending that the mother attend counseling:

       The reason for this was that during the interview, the juvenile was fine, we talked,
       he was very open. However, when I spoke to the mother, when I interviewed her, she
       seemed to be–I was a little concerned that maybe she was a little depressed. She was
       crying a lot about what had happened, stated that why were we opening up the case
       again, that we were going to break up her family. I told her to calm down and that
       everything would be okay because [the juvenile] appeared fine.

       I was a little concerned also when I went to the home because it is a three bedroom
       home, two bath, however, they only use one of the bedrooms because the home has
       a lot of things, you know, stacks of books, clothes. She did indicate that she was
       trying to have a garage sale.

       The juvenile’s mother also testified at the disposition hearing. She explained that the child

had a hard time in 2007 when they had moved to Nevada for a year. She also discussed her

depression–as a teacher she is required to issue referrals on kids, and it was hard for her to accept

that her own son was in trouble at school. She did not understand that the process would require

her to come to court, and she had never been involved in anything like this before. The referee

reassured her, saying, “Well, you didn’t do this. You didn’t do it so you shouldn’t be upset about

it.” Upon questioning, she stated that she was willing to see a counselor. In the judgment of

probation, the court placed the juvenile on probation and also found that the child’s mother, by

willful act or omission, had contributed to, caused, or encouraged the child’s delinquent conduct, and

ordered her to participate in the juvenile’s rehabilitation.

       Some time after the hearing, but still on the same day, the case went back on the record

because the mother and juvenile had refused to sign a copy of the referee’s recommendations after

having been ordered to do so. The juvenile had been returned to school by this time, but the mother
was present1 and the referee told her: “[Y]ou’re going to have to sign it [the recommendations] or

you’re going to go to the county jail.” The following exchange then occurred:

         The Mother: Sir, I’m not refusing to sign it. What you–hopefully it was recorded in
         the hearing this morning. You had mentioned that I was not–I had not contributed
         to his delinquency. What you said and what she has written in the papers are not in
         agreement. Her paper reads that I have. So, therefore, for that reason, I –

         The Court: I didn’t comment on the record.

         The Mother: I have asked her to go ahead and have you fix that.

         The Court: No, because I didn’t–.

         The Mother: What you said–

         The Court: Ms. Valdez, I didn’t make that finding on the record, and whatever is in
         my Order–

         The Mother: You mentioned it. Was it–was it recorded earlier?

         The Court: Do you remember anything about me mentioning that?

         Officer Rodarte: I don’t know if you said it, Your Honor. I did say that we had not
         found that.

         The Court: It was your recommendation.

         Officer Rodarte: Right.

         The Court: That’s not my finding.

         Officer Rodarte: However, I explained to her that that was based on what she
         reported to me at the interview. However, right before we walked in and I told her
         about the evaluation that I was going to have her submit to, she said that there was
         issues and that she would not turn her son in, therefore, she was not truthful with me
         in the interview.

         The Mother: Well–

         The Court: No, ma’am. You listen to me. That’s her recommendation. I don’t have


         1
           There is no indication in the record that the mother was represented, nor that the juvenile’s attorney was
present during this exchange.
       to follow it, and I didn’t follow it. I found that you contributed to the delinquency
       of your son. So that’s my finding. If you don’t like it, your remedy is to appeal my
       judgment. I’m not going to change it. So you either sign that acknowledging that
       you received the judgment or you’re going to go to the county jail. If you don’t like
       what it says in there, you’re free to appeal it. You have a certain amount of time after
       today to appeal it to another court to have it reviewed.

                                                . . .

       The Court: Ma’am, I didn’t say anything. I didn’t say anything because I didn’t
       agree with her recommendation, and I made a finding in there that you did contribute.

       The Mother: Now you’re changing your story.

       The Court: No.

       The Mother: Yes.

       The Court: Ms. Valdez, you’re going to make me lose my patience. You either sign
       it or you’re going to the county jail.

       The Mother: It doesn’t matter. Do what you will with me. It doesn’t matter to me.

       The Court: Then the Court’s finding you in contempt of court. You’ll remain in the
       county jail until you sign it. You’ll sit there as long as it takes until you sign that.

       The Mother: Whatever.

       The Court: All right. Take her into custody.

       The Mother: Good job, Dora.

Still later, the referee brought the mother and juvenile back into the courtroom and presented them

with a copy of the judgment of probation on the record. He then released the mother from custody.

       A review hearing was held on January 7, 2009, at which time the juvenile’s probation was

terminated.

                                           MOOTNESS

       We first address the State’s argument that because the juvenile’s probation has been

terminated, the single issue before us is moot and we should dismiss this appeal.
       When the judgment of this Court can have no effect on an existing controversy, a case

becomes moot. In the Matter of G.E., 225 S.W.3d 647, 648 (Tex. App.–El Paso 2006, no pet.). A

case is moot when the issues presented are no longer live or the parties lack a legally cognizable

interest in the outcome. In the Matter of R.M., Jr., 234 S.W.3d 103, 104 (Tex. App.–El Paso 2007,

no pet.) In both the G.E. and R.M. cases, this Court held that where a juvenile’s probation had been

terminated before submission of the appeal, and where the appeal concerned only disposition orders,

not the adjudication of delinquency itself, the appeals were moot. R.M. Jr., 234 S.W.3d at 105; G.E.
225 S.W.3d at 648. This appeal also concerns the court’s disposition order, not the adjudication of

delinquency. This juvenile pleaded true to a single allegation, which is not challenged here.

Therefore, unless some exception to the mootness doctrine applies, we are constrained to find that

there is no live controversy and the appeal is moot.

       There are two exceptions which will allow an appellate court to address issues that are

otherwise moot: (1) capable of repetition yet evading review; and (2) collateral consequences.

General Land Office of the State of Texas v. OXY U.S.A., Inc., 789 S.W.2d 569, 571 (Tex. 1990);

R.M., Jr., 234 S.W.3d at 104. In order to invoke the “capable of repetition yet evading review”

exception, the appellant must show that: (1) the challenged action was too short in duration to be

litigated fully before the action cease or expired; and (2) a reasonable expectation exists that the

same complaining party will be subjected to the same action again. R.M. Jr., 234 S.W.3d at 104.

We think that the first prong of this test is met here. The child’s disposition hearing was held on

August 27, 2008. The issues of indigency and appointment of counsel were addressed during the

pendency of the appeal. The court reporter asked for a single 30-day extension for filing the record;

both Appellant’s counsel and the State requested 45-day extensions for filing their briefs. All

extensions were granted. Thus, it has been over a year since the disposition hearing, although no
party to the appeal can be faulted for undue delay. We note that the termination of juvenile probation

before submission on appeal is apparently quite common, as this Court has issued three opinions on

very similar circumstances in the recent past. In the Interest of D.R.Z., No. 08-07-00306-CV, 2009
WL 1360894, at *2 (Tex. App.–El Paso May 13, 2009 no pet.); R.M. Jr., 234 S.W.3d at 105; G.E.
225 S.W.3d at 648.

       Nevertheless, we think the Appellant cannot meet the second prong of this exception,

requiring a showing that the same complaining party will be subjected to the same action again.

Even if S.J.C. is subject to another juvenile proceeding before his eighteenth birthday, the facts and

circumstances of that proceeding will be different, requiring different proof and findings. We

therefore conclude that the “capable of repetition yet evading review” exception to mootness does

not apply.

       The “collateral consequences” exception applies to severely prejudicial events, the effects

of which continue to stigmatize helpless or hated individuals long after the challenged judgment has

ceased to operate. R.M. Jr., 234 S.W.3d at 104. The Supreme Court has applied this exception in

juvenile cases where the adjudication of delinquency is challenged, reasoning that such a judgment

has a number of collateral consequences. Carrillo v. State, 480 S.W.2d 612, 616-17 (Tex. 1972).

 These consequences include the retention of the adjudication by the court and juvenile officers, the

use of such records in assessing future punishments, and the publishing of the juvenile record in the

event the individual is later charged with a felony. Id. The exception generally does not apply where

only some aspect of the court’s disposition is challenged (usually the terms and conditions of

probation), as a resolution of disposition issues on appeal could not impact the collateral effects and

legal consequences of being adjudged a juvenile delinquent. D.R.Z., 2009 WL 1360894, at *1; R.M.

Jr., 234 S.W.3d at 105; In the Matter of L.S., No. 04-07-00751-CV, 2008 WL 2923855, at *2 (Tex.
App.–San Antonio July 30, 2008, no pet.).

        The issue before us here is neither the adjudication of delinquency, which would clearly be

covered by the collateral consequences exception, nor purely an issue of disposition, which would

clearly be moot. Rather, we are asked to review the juvenile court’s finding that a parent contributed

to her son’s delinquency, which we believe presents different questions. We have been unable to

find any cases addressing this particular issue, and therefore we address it as one of first impression.

        Normally, in order to invoke the collateral consequences exception, appellant must show

both: (1) a concrete disadvantage has resulted from the judgment; and (2) the disadvantage will

persist even if the judgment is vacated and the cause dismissed as moot. Marshall v. Housing

Authority of City of San Antonio, 198 S.W.3d 782, 788-89 (Tex. 2006). Usually, when a case

becomes moot during appeal, this Court will vacate the underlying judgment. See D.R.Z., 2009 WL
1360894, at *2; G.E., 225 S.W.3d at 648-9; Hanna v. Godwin, 876 S.W.2d 454, 457 (Tex. App.–El

Paso 1994, no writ). This prevents prejudice to the rights of the parties when appellate review is

precluded by reasons other than the voluntary acts of the parties. Marshall, 198 S.W.3d at 788-89.

Once the judgment is vacated and the case dismissed, collateral consequences of the judgment are

ordinarily negated to the same extent as if the judgment were reversed. Id. at 789. In juvenile cases,

however, we have consistently declined to vacate the entire cause, as aspects of the judgment remain

that are not moot. See G.E., 225 S.W.3d at 648-49; R.M. Jr., 234 S.W.3d at 105. As we will not

dismiss the underlying cause in this case, we need not examine the second prong of the test; rather

we need only find that a concrete disadvantage has resulted from the judgment. For the following

reasons, we conclude that the finding that a parent has contributed to the delinquency of her minor

child satisfies this test.

        In its Carrillo opinion, the Supreme Court rejected the argument that adjudication of
delinquency should be considered moot when probation had been discharged, noting that “a minor

should have the right to clear himself by appeal. This right should not be removed because the

sentence given is so short that it expires before appellate steps can be completed.” Carrillo, 480
S.W.2d at 617. This, even though juvenile proceedings are subject to “as little publicity as possible,”

impose no civil liability on the child, and insure that the child shall not be deemed a criminal nor the

adjudication be deemed a conviction. Id. The adjudication will not disqualify the child from civil

service employment. Id. Nevertheless, there were aspects of an adjudication that constitute a stigma

or collateral penalty: an adjudication of delinquency could effect admission to a profession, the

armed services or private employment. Id. Moreover, other legal consequences accrue with an

adjudication including consideration upon setting punishment for future criminal or juvenile cases,

and publication of the record if the juvenile is later charged with a felony. Id.

        In our opinion, the finding that a parent has contributed to a child’s delinquency is more like

one challenging an adjudication of delinquency than one challenging a term of probation. Regarding

legal consequences, once the juvenile court has found that a person, by wilful act or omission, has

contributed to, caused or encouraged a delinquent child’s delinquent conduct, the court may: (1)

enjoin all contact with the child; (2) order a person living in the household to participate in

counseling; (3) pay for the child’s treatment program; pay restitution; and (4) attend a program under

the education code. TEX . FAM . CODE ANN . § 54.041 (Vernon 2008). Here, the court ordered the

mother to attend family counseling, pay numerous fees, pay restitution and provide the probation

department with the child’s school records. These are clearly legal consequences that would not

exist absent the challenged finding.

        More importantly, we believe a serious social stigma is attached to a finding that a parent has

contributed to her child’s delinquency. Indeed, until 1995, contributing to the delinquency or
dependency of a child was a stand-alone crime. Acts 1995, 74th Leg., R.S., ch. 1024, § 26, 1995

Tex. Gen. Laws 5095, 5105, eff. Sept. 1, 1995; see Axelrod v. State, 764 S.W.2d 296, 298-99 (Tex.

App.–Houston [1st Dist.] 1988), pet. dism’d, 789 S.W.2d 594 (Tex. Crim. App. 1990); James v.

State, 635 S.W.2d 653, 654 (Tex. App.–Fort Worth 1982, no pet.). Even though the finding here

carries no criminal sanctions, we believe it is nevertheless a charge going to the heart of a parent’s

societal role.2

        Finally, we note that the juvenile referee specifically told the mother that her remedy, if she

did not like his decision, was to appeal to this Court. She has properly brought an appeal, and we

believe that there are consequences attendant to the finding that require us to apply the collateral

consequences exception to mootness here. We therefore turn to the merits of Appellant’s challenge,

whether there is sufficient evidence to support the referee’s finding that the mother contributed to

the delinquency of her son.

                                 SUFFICIENCY OF THE EVIDENCE

        A trial court’s findings are reviewable for legal and factual sufficiency in the same way as

are a jury’s answers to questions in a charge. In the Matter of J.K.R., No. 08-03-00406-CV, 2004
WL 805004, at *3 (Tex. App.–El Paso April 15, 2004, no pet.). To determine whether the evidence

is legally sufficient, we consider only the evidence and inferences that support the trial court’s

findings and disregard all evidence and inferences to the contrary. The evidence is legally sufficient

if more than a scintilla of evidence supports the challenged finding. Id. To determine whether the




        2
            Other cases where Texas courts have found judgments to be moot, but reviewable under the collateral
consequences exception include Cockerham v. Cockerham, 218 S.W .3d 298, 303 (Tex. App.–Texarkana 2007, no
pet.) (family protective order); In re Salgado, 53 S.W .3d 752, 757-58 (Tex. App.–El Paso 2001, orig. proceeding)
(family protective order); State v. Lodge, 608 S.W .2d 910, 912 (Tex. 1980) (order for inpatient mental health
services); In re M.E.G., 48 S.W .3d 204, 209 n.5 (Tex. App.–Corpus Christi 2000, no pet.) (child support contempt
order). These circumstances are comparable in stigmatization to those addressed in this appeal.
evidence is factually sufficient, we consider all the evidence to determine whether the challenged

finding is so against the great weight and preponderance of the evidence as to be manifestly unjust.

Id. Here, the Appellant does not specify whether she is making a legal or factual sufficiency

challenge, and she cites authority setting out the standards of review for both. We therefore assume

that both legal and factual sufficiency challenges are intended.

        With regard to legal sufficiency, we examine only the evidence supporting the finding that

the mother contributed to her son’s delinquency. We find the following: Officer Rodarte was

concerned that the mother “was a little depressed,” crying about what had happened, asked why the

case was being opened again, and was concerned that the State was going to break up her family.

 Only one bedroom of the three bedroom home was in use (apparently by the juvenile) as the other

bedrooms were filled with books and clothes. The mother was having a hard time dealing with the

disposition hearing because the graffiti incident had occurred months before, and this was a new

experience to her. She is a substitute teacher and it was hard for her to accept that her own son was

in trouble. A new school year had begun before the case came to court. She agreed to see a

counselor. No other evidence before the referee at the time of his finding even remotely supports

the conclusion that this parent contributed to her child’s graffiti offense, except the fact of the

offense itself. We conclude this does not amount to a scintilla.

       The State places some reliance on the events after the referee’s finding, when the Appellant

declined to sign the judgment and the referee threatened her with jail. We first note that the referee

had already made his finding and events occurring afterward are therefore of doubtful relevance. The

child was not present to witness the exchange between the parent and referee, and further there is

nothing in the law which would require the mother’s signature on recommendations or judgment.

The Family Code simply requires that the court “furnish a copy of the order to the child.” TEX . FAM .
CODE ANN . § 54.04(f) (Vernon 2008). Nor is there anything in Appellant’s conduct that is

discernable from this record which would constitute direct contempt, as argued by the State. Even

her statement to the referee “[n]ow you’re changing your story” was an apparent reference to his

remarks “[w]ell, you didn’t do this. You didn’t do it so you shouldn’t be upset about it.” It is

understandable that the Appellant would find this statement inconsistent with a finding that she had

contributed to her son’s delinquency, and we find nothing contumacious in her questions. Thus, even

viewing the post-disposition exchange in the light most favorable to the challenged finding, we cannot

conclude that it lends support to a determination of contribution to an act of graffiti.

       Finally, the State argues that the court would have no authority to send Appellant for an

evaluation and counseling unless she was found to have contributed to her son’s delinquency. This

is true, but it does not constitute any evidence supportive of the finding. Although the referee’s

motives may have been good, nevertheless his findings must be supported by sufficient evidence, and

that simply does not exist here. The mother’s issue on appeal is sustained. Because we find the

evidence legally insufficient to support the finding, we need not reach the issue of factual sufficiency.

                                           CONCLUSION

       For the reasons set out above, we find that the issue before us is reviewable under the collateral

consequences exception to the mootness doctrine. We further find that the evidence was legally

insufficient to support the trial court’s finding that the juvenile’s mother by willful act or omission,

contributed to, caused, or encouraged the child’s delinquent conduct. We therefore reverse that portion

of the trial court’s judgment of probation, and order that finding vacated. As modified, the remainder

of the judgment is affirmed.

                                               SUSAN LARSEN, Justice (former)

January 6, 2010
Before McClure, J., Rivera, J., and Larsen, J.
Larsen, J. (sitting by assignment)